UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-15279 GENERAL COMMUNICATION, INC. (Exact name of registrant as specified in its charter) State of Alaska 92-0072737 (State or other jurisdiction of (I.R.S Employer incorporation or organization) Identification No.) 2550 Denali Street Suite 1000 Anchorage, Alaska (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (907) 265-5600 Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act: Class A common stock Class B common stock (Title of class) (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x The aggregate market value of the voting stock held by non-affiliates of the registrant, computed by reference to the average high and low prices of such stock as of the close of trading as of the last business day of the registrant’s most recently completed second fiscal quarter of June 30, 2010 was $208,185,109. Shares of voting stock held by each officer and director and by each person who owns 5% or more of the outstanding voting stock (as publicly reported by such persons pursuant to Section 13 and Section 16 of the Exchange Act) have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares outstanding of the registrant’s common stock as of March 1, 2011, was: Class A common stock – 43,868,438 shares; and, Class B common stock – 3,178,019 shares. Documents Incorporated by Reference None 2 Explanatory Note General Communication, Inc. (unless the context otherwise requires, includes its direct and indirect subsidiaries and is referred to as "Company," "we," "us" or "our") is filing this Amendment to its Annual Report on Form 10-K for the fiscal year ended December 31, 2010, which was originally filed on March 15, 2011 ("Original Filling"). The purpose of this Amendment is to amend information included in Item 10 of Part III of Form 10-K to report the subsequent resignation of James M. Schneider from our audit committee on August 8, 2011, as reported in our Form 8-K filed on August 8, 2011. Except as expressly stated in this Amendment, this Amendment continues to speak as of the date of the Original Filing, and the Company has not updated the disclosure contained in the Amendment to reflect events that have occurred since the filing of the Original Filing.Accordingly, this Amendment must be read in conjunction with the Company's other filings, if any, made with the SEC subsequent to the filing of the Original Filing, including amendments to those filings, if any. 3 GENERAL COMMUNICATION, INC. 2-K/A TABLE OF CONTENTS Page No. Part III Item 10. Directors, Executive Officers and Corporate Governance 5 Part IV Item 15. Exhibits, Consolidated Financial Statement Schedules 11 SIGNATURES 12 This Amendment is for the year ended December 31, 2010. This Amendment, along with our annual report for the year ended December 31, 2010 ("Annual Report"), modifies and supersedes documents filed prior to the Annual Report.Information that we file with the SEC in the future will automatically update and supersede information contained in this Annual Report. 4 Part III Item 10. Directors, Executive Officers and Corporate Governance Identification As of December 31, 2010, our board consisted of eight director positions, divided into three classes of directors serving staggered three-year terms. A director on our board is elected at an annual meeting of shareholders and serves until the earlier of his or her resignation or removal, or his or her successor is elected and qualified.Our executive officers generally are appointed at our board's first meeting after each annual meeting of shareholders and serve at the discretion of the board. The following table sets forth certain information about our directors and executive officers as of December 31, 2010: Name Age Position Stephen M. Brett1 70 Chairman, Director Ronald A. Duncan1 58 President, Chief Executive Officer and Director John M. Lowber 61 Senior Vice President, Chief Financial Officer, Secretary, and Treasurer G. Wilson Hughes 65 Executive Vice President and General Manager William C. Behnke 53 Senior Vice President Martin E. Cary 46 Vice President – General Manager, Managed Broadband Services Gregory F. Chapados 53 Senior Vice President Richard P. Dowling 67 Senior Vice President Paul E. Landes 52 Senior Vice President and General Manager, Consumer Services Gregory W. Pearce 47 Vice President and General Manager, Business Services Tina M. Pidgeon 42 Senior Vice President Jerry A. Edgerton1 68 Director Scott M. Fisher1 44 Director William P. Glasgow1 52 Director Mark W. Kroloff1 53 Director Stephen R. Mooney1 51 Director James M. Schneider1 58 Director 1 The present classification of our board is as follows: (1) Class I – Messrs. Edgerton and Kroloff, whose present terms expire at the time of our 2011 annual meeting; (2) Class II – Messrs. Brett, Duncan and Mooney whose present terms expire at the time of our 2012 annual meeting; and (3) Class III – Messrs. Fisher, Glasgow, and Schneider, whose present terms expire at the time of our 2013 annual meeting. The board, when considering whether directors have the experience, qualifications, attributes or skills, taken as a whole, to enable the board to satisfy its oversight responsibilities effectively in light of the Company's business and structure, focused primarily on each person's background and experience.We believe that the Company's directors have backgrounds that, when combined, provide us with a board equipped to direct 5 us through an ever challenging course in the segments of the telecommunication business in which we are involved.Attributes of members of our board include experience in entrepreneurial, cable service, telecommunication, technological and financial aspects of companies similar to, as well as much larger than, us. In particular, our board considered important the following regarding its members.With regard to Mr. Brett, our board considered his telecommunications and cable experience, as well as his over 40 year experience as a corporate lawyer.With regards to Messrs. Fisher and Glasgow, our board considered the broad backgrounds of these individuals in finance and their operational experience with cable companies.With regards to Messrs. Edgerton and Mooney, our board considered the extensive experience and expertise of these individuals in business development in the telecommunications industry.Our board also considered the broad perspective brought by Mr. Kroloff's experience in operating diverse businesses throughout Alaska as well as his experience as a lawyer.With regard to Mr. Schneider, our board considered his significant financial and accounting experience including his time spent as Chief Financial Officer of a large public company. Our board also considered the many years of experience with the Company represented by Mr. Duncan, our President and Chief Executive Officer.He has been with the Company since he co-founded it. Many of our directors, including Messrs. Edgerton, Glasgow, Kroloff, Mooney and Schneider, were initially proposed for nomination by (or, in the case of Mr. Kroloff, through a request from Mr. Duncan to) holders of significant amounts of Company shares.Our board has retained each of these directors, even after the shareholders have exited the Company or no longer have retained a right to nominate a director, due to the valued expertise our board feels they provide as members. Stephen M. Brett.Mr. Brett has served as Chairman of our board since June 2005 and as a director on our board since January 2001.He has been of counsel to Sherman and Howard, a law firm, since January 2001.He was Senior Executive Vice President for AT&T Broadband from March 1999 to April 2000.His present term as a director on our board expires at the time of our 2012 annual meeting. Ronald A. Duncan.Mr. Duncan is a co-founder of the Company and has served as a director on our board since 1979.Mr. Duncan has served as our President and Chief Executive Officer since January 1989.His present term as director on the board expires at the time of our 2012 annual meeting. John M. Lowber.Mr. Lowber has served as our Chief Financial Officer since January 1987, as our Secretary and Treasurer since July 1988 and as one of our Senior Vice Presidents since December 1989. G. Wilson Hughes.Mr. Hughes has served as our Executive Vice President and General Manager since June 1991. William C. Behnke.Mr. Behnke has served as one of our Senior Vice Presidents since January 2001.Prior to that, he served as our Senior Vice President – Marketing and Sales from January 1994. Martin E. Cary.Mr. Cary has served as our Vice President – General Manager, Managed Broadband Services since September 2004.Prior to that, he served as our Vice President – Broadband Services from June 1999 to September 2004. Gregory F. Chapados.Mr. Chapados has served as one of our Senior Vice Presidents since June 2006.Prior to that, he was the Managing Director of Integrated Strategies Initiatives LLC from August 2004 to May 2006.Integrated Strategies was at the time a boutique investment bank servingmiddle-market companies in defense and other areas of federal contracting.Prior to that, Mr. Chapados was a Managing Director at the investment bank, Hoak Breedlove Wesneski & Co. from February 1995 to July 2004. Richard P. Dowling.Mr. Dowling has served as one of our Senior Vice Presidents since December 1990. Paul E. Landes.Mr. Landes has served as one of our Senior Vice Presidents and as General Manager, Consumer Services since December 2010.Prior to that, he served as our Vice President and General Manager Consumer Services from September 2005 to December 2010.Prior to that, Mr. Landes served as our Vice President – Marketing and Sales, and Chief Marketing Officer beginning in 2002.Prior to that, he was our Vice President – Marketing from 1999 to 2002. 6 Gregory W. Pearce.Mr. Pearce has served as our Vice President and General Manager, Business Services since June 2010.Prior to that, he served as our Vice President and General Manager, Commercial Services beginning in September 2005.Prior to that, he served as our Vice President /Director of Long Distance Products beginning in January 1998. Tina M. Pidgeon.Ms. Pidgeon has served as one of our Senior Vice Presidents since September 2010.Prior to that, she served as our Vice President, Federal Regulatory Affairs from January 2003 to September 2010. Jerry A. Edgerton.Mr. Edgerton has served as a director on our board since June 2004.Since July 2009, he has been President of Government Markets for Core 180, a network integrator for large governmental and commercial customers.From November 2007 to May 2009, he was Chief Executive Officer for Command Information, Inc., a next generation Internet service company.From April 2007 to October 2007, Mr. Edgerton was an advisor on matters affecting the telecommunications industry as well as the U.S. government.Prior to that and from January 2006 to April 2007, he was Group President of Verizon Federal.Prior to that and from November 1996, he was Senior Vice President – Government Markets for MCI Communications Corporation, an affiliate of MCI, which was later acquired by Verizon Communications, Inc.His present term as a director on our board expires at the time of our 2011 annual meeting. Scott M. Fisher.Mr. Fisher was appointed to our board in December 2005.From 1998 to the present, he has been a partner of Fisher Capital Partners, Ltd., a private equity and real estate investment company located in Denver, Colorado.During that time, Fisher Capital owned and operated Peak Cablevision, a multiple system cable television operator with approximately 120,000 subscribers.At Peak Cablevision, Mr. Fisher was responsible for television programming and corporate development.From June 1990 to April 1998, he was Vice President at The Bank of New York and BNY Capital Resources Corporation, an affiliate of The Bank of New York, where he worked in the corporate lending and commercial leasing departments.Mr. Fisher serves on the advisory boards of several private companies.His present term as director on our board expires at the time of our 2013 annual meeting. William P. Glasgow.Mr. Glasgow has served as a director on our board since 1996.From 2005 to the present, Mr. Glasgow has been Chief Executive Officer of AmericanWay Education.From 1999 to December 2004, he was President/CEO of Security Broadband Corp.From 2000 to the present Mr. Glasgow has been President of Diamond Ventures, L.L.C., a Texas limited liability company and sole general partner of Prime II Management, L.P., and Prime II Investments, L.P., both of which are Delaware limited partnerships.Since 1996, he has been President of Prime II Management, Inc., a Delaware corporation, which was formerly the sole general partner of Prime II Management, L.P.His present term as a director on our board expires at the time of our 2013 annual meeting. Mark W. Kroloff.Mr. Kroloff has served as a director on our board since February 2009.Since January 2010, he has been a principal at First Alaskan Capital Partners, LLC, an investment firm.From May 2005 to December 2009, he was Senior Executive Vice President and Chief Operating Officer of Arctic Slope Regional Corporation ("ASRC"), an Alaska Native regional corporation formed pursuant to the Alaska Native Claims Settlement Act.From 2001 to April 2005, Mr. Kroloff was Chief Operating Officer of Cook Inlet Region, Inc., also an Alaska Native regional corporation.Prior to that, from 1989 to 2001 he was Vice President and General Counsel of Cook Inlet Region, Inc.Mr. Kroloff's present term as a director on our board expires at the time of our 2011 annual meeting. Stephen R. Mooney.Mr. Mooney has served as a director on our board since January 1999.He has been a Managing Director with the McClean Group, LLC, a national financial advisory services firm based in Washington, D.C. since April 2010.From February 2008 to November 2009, Mr. Mooney was Vice President, Business Development for Affiliated Computer Services, Inc., a global information technology and business process outsourcing company.From January 2006 to September 2007, he was Executive Director, Business Development of VerizonBusiness, a unit of Verizon.Prior to that, he was Vice President, Corporate Development and Treasury Services at MCI beginning in 2002.From 1999 to 2002, he was Vice President of WorldCom Ventures Fund, Inc.His present term as a director on our board expires at the time of our 2012 annual meeting. James M. Schneider.Mr. Schneider has served as a director on our board since July 1994.He has been Chairman of Frontier Bancshares, Inc. since February 2007.Prior to that, Mr. Schneider had been Senior Vice President and Chief Financial Officer for Dell, Inc. from March 2000 to February 2007.Prior to that, he was Senior Vice President – Finance for Dell Computer Corporation from September 1998 to March 2000.He served on the board of directors of GAP, Inc. from September 2003 to October 2010.Mr. Schneider also served on the board of directors of Lockheed Martin Corporation from December 2005 to August 2010.His present term as a director on our board expires at the time of our 2013 annual meeting. 7 Section 16(a) Beneficial Ownership Reporting Compliance During 2010, four of our executive officers (Messrs. Duncan (also a director), Lowber, Behnke and Chapados) inadvertently failed to file with the SEC, in each case, a Form 4 (Change in Beneficial Ownership Report) on a timely basis as required under Section 16(a) of the Exchange Act.That is, they failed to file respective Forms 4 on the due date of February 8, 2010, but all of the filings were made by February 16, 2010. Also during 2010, one or our executive officers (Ms. Tarbath) inadvertently failed to file with the SEC a Form 4 on a timely basis.That is, she failed to file the form on February 19, 2010, but the filing was made by March 8, 2010.Furthermore, during 2010, three of the executive officers at the time (Messrs. Hughes and Chapados, and Ms. Dana Tindall (who is now deceased)) failed to file with the SEC in each case a Form 4 on a timely basis.That is, in each case the individual failed to file the form on April 1, 2010, but all of the filings were later made by May 6, 2010.Another two of our executive officers (Messrs. Cary and Pearce) and one of our directors (Mr. Schneider) each inadvertently failed to file with the SEC a Form 4 on a timely basis.That is, Mr. Cary failed to file the form on December 10, 2010 (but the filing was later made by December 22, 2010), Mr. Pearce failed to file the form on March 31, 2009 (but the filing was later made by January 27, 2010), and Mr. Schneider failed to file the form on December 30, 2010 (but the filing was later made by January 4, 2011). Code of Business Conduct and Ethics Our Code of Business Conduct and Ethics ("Ethics Code"), was adopted by our board in 2003.It applies to all of our officers, directors and employees.The Ethics Code takes as its basis a set of business principles adopted by our board several years ago.It also builds upon the basic requirements for a code of ethics as required by federal securities law and rules adopted by the SEC. Through our Ethics Code, we reaffirm our course of business conduct and ethics as based upon key values and characteristics and through adherence to a clear code of ethical conduct.Our Ethics Code promotes honest and ethical conduct, including ethical handling of actual or apparent conflicts of interest between personal and professional relationships of our employees.It also promotes full, fair, accurate, timely and understandable disclosure in our reports and documents filed with, or submitted to, the SEC and other public communications made by us.Our Ethics Code further promotes compliance with applicable governmental laws, rules and regulations, internal reporting of violations of the code to appropriate persons as identified in the code and accountability for adherence to the code. A copy of our Ethics Code is displayed on our Internet website at www.gci.com(click on "About GCI," then click on "For Investors," and then click on "Code of Business Conduct and Ethics"). No Change in Nominating Procedure There were no changes made during 2010 to the procedure by which our shareholders may recommend nominees to our board. Litigation and Regulatory Matters We were, as of December 31, 2010, involved in several administrative and civil action matters primarily related to our telecommunications markets in Alaska and the remaining 49 states and other regulatory matters.These actions are discussed in more detail elsewhere in this report.See "Part I – Item 3 – Legal Proceedings."However, as of that date, our board was unaware of any legal proceedings in which one or more of our directors, officers, affiliates or owners of record or beneficially of more than 5% of any class of our voting securities, or any associates of the previously listed persons were parties adverse to us or any of our subsidiaries. In December 2010, Mr. Schneider settled charges brought against him by the SEC for actions that allegedly took place when he was the chief financial officer at Dell, Inc.Mr. Schneider is no longer employed by Dell, IncHe settled the charges and consented to the issuance of an SEC administrative order without admitting or denying the SEC's findings, with limited exceptions.The limited exceptions are acknowledgment of the SEC's jurisdiction over Mr. Schneider and the subject matter of the SEC proceedings brought against him, and the SEC findings with respect to litigation involving that company and certain of its senior executive officers including Mr. Schneider.The court in that litigation entered an order permanently enjoining Mr. Schneider, by consent, from future violations of specified provisions of federal securities law.Mr. 8 Schneider agreed to pay, as specified in the court's order, $3 million as a civil money penalty and $83,096 in disgorgement of ill-gotten gains, as well as $38,640 in prejudgment interest.In the settlement with the SEC, Mr. Schneider has further consented to his suspension from appearing or practicing before the SEC as an accountant for at least five years, after which time he may request reinstatement by application to the SEC.As of December 31, 2010, Mr. Schneider was making payments in accordance with the terms of the court order.As a result of the order, Mr. Schneider is prohibited from serving as a member of the audit committee.Accordingly, Mr. Schneider resigned from his position on the audit committee of our board effective as of August 8, 2011. Audit Committee, Audit Committee Financial Expert We have a board audit committee ("Audit Committee") comprised of several members of our board, i.e., Messrs. Schneider (Chair), Mooney, and Glasgow. Our Audit Committee is governed by, and carries out its responsibilities under, an Audit Committee Charter, as adopted and amended from time to time by our board ("Audit Committee Charter").The charter sets forth the purpose of the Audit Committee and its membership prerequisites and operating principles.It also requires our Audit Committee to select our independent, registered, public accounting firm to provide for us accounting and audit services ("External Accountant") and sets forth other primary responsibilities.A copy of our Audit Committee Charter is available to our shareholders on our Internet website: www.gci.com (click on "About GCI," then click on "For Investors," and then click on "Audit Committee Charter"). The Nasdaq corporate governance listing standards require that at least one member of our Audit Committee must have past employment experience in finance or accounting, requisite professional certification in accounting, or comparable experience or background which results in the individual's "financial sophistication."This financial sophistication may derive from the person being or having been a chief executive officer, chief financial officer or other senior officer with financial oversight responsibilities. Our board believes that Messrs. Glasgow, Mooney and Schneider, are audit committee financial experts ("Audit Committee Financial Experts") and also meet the Nasdaq requirements for financial sophistication.Our board further believes these individuals are each an independent director as the term is defined in the Nasdaq Stock Market corporate listing standards (to which the Company is subject), i.e., an individual other than one of our executive officers or employees or any other individual having a relationship which in the opinion of our board would interfere in carrying out the responsibilities of a director ("Independent Director"). Under the SEC's rules, an Audit Committee Financial Expert is defined as a person who has all of the following attributes: · Understanding of GAAP and financial statements. · Ability to assess the general application of GAAP in connection with accounting for estimates, accruals and reserves. · Experience in preparing, auditing, analyzing or evaluating financial statements that present a breadth and level of complexity of accounting issues that are generally comparable to the breadth and complexity of issues that can reasonably be expected to be raised by our financial statements, or experience actively supervising one or more persons engaged in such activities. · Understanding of internal control over financial reporting. · Understanding of audit committee functions. The Audit Committee Charter specifies how one may determine whether a person has acquired the attributes of an Audit Committee Financial Expert.They are one or more of the following: · Education and experience as a principal financial officer, principal accounting officer, controller, public accountant or auditor or experience in one or more positions that involved the performance of similar functions. · Experience actively supervising a principal financial officer, principal accounting officer, controller, public accountant, auditor or person performing similar functions. 9 · Experience overseeing or assessing the performance of companies or public accountants with respect to the preparation, auditing or evaluation of financial statements. · Other relevant experience. Our Audit Committee acts on behalf of our board and generally carries out specific duties including the following, all of which are described in detail in our Audit Committee Charter: · Principal Accountant Selection, Qualification – Is directly responsible for appointment, compensation, retention, oversight, qualifications and independence of our External Accountant. · Financial Statements – Assists in our board's oversight of integrity of the Company financial statements. · Financial Reports, Internal Control – Is directly responsible for oversight of the audit by our External Accountant of our financial reports and reports on internal control. · Annual Reports – Prepares reports required to be included in our annual proxy statement. · Complaints – Receives and responds to certain complaints relating to internal accounting controls, and auditing matters, confidential, anonymous submissions by our employees regarding questionable accounting or auditing matters, and certain alleged illegal acts or behavior-related conduct in violation of our Ethics Code.See "Part III – Item 10 – Code of Business Conduct and Ethics." · Principal Accountant Disagreements – Resolves disagreements, if any, between our External Accountant and us regarding financial reporting. · Non-Audit Services – Reviews and pre-approves any non-audit services (audit-related, tax and other non-audit related services) offered to us by our External Accountant ("Non-Audit Services"). · Attorney Reports – Addresses certain attorney reports, if any, relating to violation of securities law or fiduciary duty by one of our officers, directors, employees or agents. · Related Party Transactions – Reviews certain related party transactions as described elsewhere in this report.See "Part III – Item 13 – Certain Transactions." · Other – Carries out other assignments as designated by our board. 10 Item 15(b). Exhibits Listed below are the exhibits that are filed as a part of this Report (according to the number assigned to them in Item 601 of Regulation S-K): Exhibit No. Description 31 Certifications Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 * * Filed herewith. 11 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GENERAL COMMUNICATION, INC. By: /s/ Ronald A. Duncan Ronald A. Duncan, President (Chief Executive Officer) Date: October 3, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the date indicated. Signature Title Date /s/ Stephen M. Brett Chairman of Board and Director September 23, 2011 Stephen M. Brett /s/ Ronald A. Duncan President and Director October 3, 2011 Ronald A. Duncan (Principal Executive Officer) /s/ Jerry A. Edgerton Director September 23, 2011 Jerry A. Edgerton /s/ Scott M. Fisher Director September 23, 2011 Scott M. Fisher /s/ William P. Glasgow Director September 23, 2011 William P. Glasgow /s/ Mark W. Kroloff Director September 22, 2011 Mark W. Kroloff /s/ Stephen R. Mooney Director September 22, 2011 Stephen R. Mooney /s/ James M. Schneider Director October 3, 2011 James M. Schneider /s/ John M. Lowber Senior Vice President, Chief Financial October 3, 2011 John M. Lowber Officer, Secretary and Treasurer (Principal Financial Officer) /s/ Lynda L. Tarbath Vice President, Chief Accounting October 3, 2011 Lynda L. Tarbath Officer (Principal Accounting Officer) 12
